DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 27 June 2022, see Remarks p. 11-19, with respect to the rejections of claims 41-47, 49-50 over Sheridan are moot in view of the new grounds of rejection. 
In regards to applicant’s argument A regarding claim 48, it is noted that Applicant remarks are based on the new amended language, which are now moot in view of the new grounds of rejection. The below rejection is on Sheridan in view of Clark and further in view of Caillieux based on the new claim amendment.
In regards to applicant’s argument B  regarding claims 51, 56 and 61 and argument E regarding claims 57 and 58, Sheridan teaches a gauge which has indicia that correspond to the sizes of the portions of the gauge (col. 4 lines 36-44; col. 7 lines 12-21), and Brandt teaches indicia that correspond to the sizes of the matrices (p. 9 lines 31-34). The gauge of Sheridan is designed to provide a sizing guide for matrices, therefore the indicia must logically correspond. 
In regards to applicant’s argument C regarding claims 52 and 53, Clark does focus on anterior teeth, but Clark does not exclude the use of the matrix for posterior teeth (para. 0014, “The root end section and/or the third section of the strip can be tooth type specific”). Additionally, both Clark and Shimenkov are analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art to modify the matrices of Clark to include the straight portions 2’ of Shimenkov in order to allow the matrix device to take up a small space in the mouth and allow several fillings to be made simultaneously in several neighboring teeth (Shimenkov, col 2 lines 1-13).
In regards to applicant’s argument D regarding claims 54 and 55, Clark does focus on anterior teeth, but Clark does not exclude the use of the matrix for posterior teeth (para. 0014, “The root end section and/or the third section of the strip can be tooth type specific”). Additionally, both Clark and Meyer are analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces Therefore, it would have been obvious to someone of ordinary skill in the art to modify the matrices of Clark with the indentation 20 of Meyer. Doing so would allow the matrix to more closely simulate the anatomy of the tooth’s crown (Meyer col. 3 lines 55-65) and would allow the matrix to better contact neighboring teeth.
In regard to applicant’s argument F regarding claim 60, with regard to the statement of intended use and other functional statements (e.g. “so that a user can record each of the different widths” in claim 60), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, claim 60 has been interpreted under printed matter (MPEP 2111.05 (I) (b)).  It appears the symbols on the chart are not functionally related to the tooth chart (which only contains the information of the symbols).  The claim is directed to conveying a message to the reader, which goes against a functional relationship between the printed matter and substrate.  It appears there is no unobvious functional relationship between the information of the printed matter, so the specifics of the chart do not distinguish.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 77, the terms “first lower section” in line 2 and “second lower section” in lines 4-5 are not present in the specification. 

Claim Objections
Claims 46-50 are objected to because of the following informalities:  “41wherein” is a misspelling. A suggested correction is “41 wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 42 recites the limitation "the distal end".  There is insufficient antecedent basis for this limitation in the claim. Claim 43, which is dependent on claim 42, and claims 44-50, which are dependent on claim 41, are similarly rejected.
Claim 41 and 42 are indefinite because the scope of the claims is unclear whether the subcombination of the gauge or the combination of the gauge and the matrices. 
The preamble set forth the subcombination a measuring gauge.  However, in claim 41 it seems applicant is positively claiming the combination with first and second matrices. In claim 42 it seems applicant is further positively claiming in combination of a third and fourth matrices.  It is suggested to use “capable, configured, adapted, etc. if applicant intends to claim the subcombination of the measuring gauge.
For examination purposes, the examiner will review claims 41-50 as the subcombination the “measuring gauge”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-47, 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sedelmayer (U.S. Patent No. 6,241,519 B1).
In view of the 112b above to claims 41-50, the examiner’s interpretation will be to the subcombination the measuring gauge.
As best understood by the examiner, in regards to claim 41, Sedelmayer discloses a measuring gauge (figs. 2, 3) comprising a handle section (7); and a distal end section (10) connected to the handle section, the distal end section (10) including- a first section (12.3) having a first width and a first indicia (col. 2 lines 49-54), a second section (12.2) having a second width different from the first width (col. 2 line 48), and a second indicia different than the first indicia (col. 2 lines 51-54); and wherein the distal end section is dimensioned to measure a space between teeth (Abstract). 
With regard to the statement of intended use and other functional statements (e.g. “the first indicia corresponding with a first dental matrix”, “the second indicia corresponding with a second dental matrix different than the first dental matrix”, “in order to select between…wherein the second section of the distal end being positioned in the space between the teeth indicates that the second matrix is to be used to close the space between the teeth” as in claim 41), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
As best understood by the examiner, in regards to claim 42, with regard to the statement of intended use and other functional statements (e.g. “the first section of the distal end being positioned in the space between the teeth indicates that… that a fourth dental matrix different than the third dental matrix is to also be used to close the space between the teeth”, as in claim 42), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The gauge of Sedelmayer is capable of being used wherein the first section of the distal end being positioned in the space between the teeth indicates that a third dental matrix is to also be used to close the space between the teeth; the second section of the distal end being positioned in the space between the teeth indicates that a fourth dental matrix different than the third dental matrix is to also be used to close the space between the teeth. If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 43, Sedelmayer discloses the gauge (figs. 2, 3) wherein: the space is selected from a diastema space, a naturally occurring space, a black triangle space, and a missing tooth space, as the distal end (e.g. 10) is capable of being used to measure a space selected from a diastema space, a naturally occurring space, a black triangle space, and a missing tooth space.
In regards to claim 44, Sedelmayer discloses the gauge (figs. 2, 3) wherein the widths are from 0.7mm to 0.9mm (col. 2 lines 46-49).  
In regards to claim 45, Sedelmayer discloses the gauge (figs. 2, 3) wherein the first indicia of the gauge is a first color: the second indicia of the gauge is a second color different from the first color (col. 2 lines 51-54).
In regards to claim 46, Sedelmayer discloses the gauge (figs. 2, 3) wherein the distal end section (10) has an even and smooth transition between widths (col. 1 lines 29-30).  
In regards to claim 47, Sedelmayer discloses the gauge (figs. 2, 3) wherein the distal end section (10) is round in cross section (see figs. 2, 3; col. 2 lines 43-45, “diameter”). 
In regards to claim 49, Sedelmayer discloses the gauge (figs. 2, 3) wherein: the widths are in equal steps in size (col. 2 lines 46-49; 0.7, 0.8 and 0.9 mm have a step of 0.1 mm between them).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Sedelmayer (U.S. Patent No. 6,241,519 B1)
In regards to claim 50, Sedelmayer does not explicitly teach the gauge wherein the widths are in increments of 0.25 millimeters, 0.5 millimeters, or 1 millimeter, but Sedelmayer teaches a gauge wherein the widths are in increments of 0.1 millimeter (col. 2 lines 46-49). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the gauge width increments at 0.25 millimeters (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the gauge widths are in increments or 0.25 millimeters. Doing so would allow for the measurement of larger interdental spaces. 
 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sedelmayer (U.S. Patent No. 6,241,519 B1) as applied to claim 41 above, and further in view of Caillieux (FR 2788961 A1). 
In regards to claim 48, Sedelmayer teaches the invention substantially as claimed. Sedelmayer fails to teach a gauge wherein the distal end section which is triangular in cross section.
However, Caillieux teaches an interdental tooth space measuring instrument (fig. 1) which is triangular in cross section (Description lines 43-49).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sedelmayer in view of Caillieux to incorporate the teachings of Caillieux and provide a gauge wherein the distal end section is triangular in cross section. Doing so would allow the distal end to fit more tightly into the gap between teeth.

Claims 51, 56, 61, and 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Publication 2009/0208896 A1) in view of Sheridan (U.S. Patent No. 5,044,951 A) and further in view of Brandt (WO 2008037250 A1).
In regards to claim 51, Clark discloses a kit comprising (ii) a plurality of dental matrices (para. 0075), each of the dental matrices comprising a curved strip of material, the strip having a length from a first end to a second end sufficient to create a form for molding a restorative material to a surface of a tooth being restored (para. 0013). Clark fails to teach (i) a measuring gauge comprising: a handle section; and a distal end section connected to the handle section, the distal end section including graduated sections with different widths, wherein the gauge includes a different indicia associated with each of the widths; and wherein a first of the dental matrices has a first matrix indicia corresponding to one of the different indicia of the gauge, and wherein a second of the dental matrices has a second matrix indicia corresponding to another of the different indicia of the gauge.

    PNG
    media_image1.png
    700
    368
    media_image1.png
    Greyscale

However, Sheridan teaches (i) a measuring gauge (figs. 1-9) comprising: a handle section (2); and a distal end section (5) connected to the handle section, the distal end section including graduated sections with different widths (6, 7, 8 in figs. 1, 3; col. 5 lines 17-57, col. 6 lines 7-14, 52- col. 7 line 24), wherein the gauge includes a different indicia (19) associated with each of the widths (figs. 1, 3; col. 5 lines 17-57, col. 6 lines 7-14, 52- col. 7 line 24). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark in view of Sheridan to incorporate the teachings of Sheridan and provide (i) a measuring gauge comprising: a handle section; and a distal end section connected to the handle section, the distal end section including graduated sections with different widths, wherein the gauge includes a different indicia associated with each of the widths. Doing so would allow the user to more accurately measure the interdental space between teeth.
Clark/Sheridan fail to teach a kit wherein a first of the dental matrices has a first matrix indicia corresponding to one of the different indicia of the gauge, and wherein a second of the dental matrices has a second matrix indicia corresponding to another of the different indicia of the gauge
However, Brandt teaches dental matrices wherein a first of the dental matrices has a first matrix indicia and wherein a second of the dental matrices has a second matrix indicia (page 9 lines 31-34). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan in view of Brandt to incorporate the teachings of Brandt and provide a plurality of dental matrices wherein a first of the dental matrices has a first matrix indicia, and wherein a second of the dental matrices has a second matrix indicia. Doing so would allow the dentist to more easily distinguish matrices with different sizes (Brandt p. 9 lines 31-34), and would reduce the number of matrices wasted by finding the best fitting matrices for a patient through trial and error.
Clark/Sheridan/Brandt does not directly teach matrices with indicia corresponding to one of the different indicia of the gauge and another of the different indicia of the gauge; however, there are limited options for indicia known in the art for a person of ordinary skill in the art at the time of the filing, such indicia includes color coding, physical marking, etching, barcoding, etc. Sheridan teaches a gauge which has indicia that correspond to the sizes of the portions of the gauge (col. 4 lines 36-44; col. 7 lines 12-21), and Brandt teaches indicia that correspond to the sizes of the matrices (p. 9 lines 31-34). The gauge of Sheridan is designed to provide a sizing guide for matrices, therefore the indicia must logically correspond. 
In regards to claim 56, Clark/Sheridan/Brandt teach the invention substantially as claimed. Clark and Sheridan fail to teach a kit wherein the first matrix indicia is a first color and the second matrix indicia is a second color.
However, Brandt further teaches the first matrix indicia is a first color and the second matrix indicia is a second color (page 9 lines 31-34).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt to incorporate the further teachings of Brandt and provide a plurality of matrices wherein the first matrix indicia is a first color and the second matrix indicia is a second color. Doing so would allow the dentist to more easily distinguish between matrices with different sizes (Brandt p. 9 lines 31-34).
In regards to claim 61, Clark/Sheridan/Brandt teach the invention substantially as claimed. Clark further teaches (fig. 3) the first of the dental matrices (130) includes a convex inner surface at a root crown junction (132) that extends into a second section (134) thereby forming a bulge for positioning adjacent a gum line of the tooth being restored for closure of a space between the tooth being restored and an adjacent tooth (para. 0058-61), and the second of the dental matrices (230) includes a convex inner surface at a root crown junction (232) that extends into a second section (234) thereby forming a bulge for positioning adjacent a gum line of the tooth being restored for closure of a space between the tooth being restored and an adjacent tooth (para. 0062-0065), wherein the bulge of the first of the dental matrices and the bulge of the second of the dental matrices have different sizes (para. 0075-0077). 
In regards to claim 77, Clark/Sheridan/Brandt teach the invention substantially as claimed. Clark and Sheridan fail to teach the kit wherein the first of the plurality of dental matrices includes a first lower section that includes the first matrix indicia that is a first color; and wherein the second of the plurality of dental matrices includes a second lower section that includes the second matrix indicia that is a second color different than the first color. 
However, Brandt teaches wherein the first of the plurality of dental matrices includes a first lower section that includes the first matrix indicia that is a first color; and wherein the second of the plurality of dental matrices includes a second lower section that includes the second matrix indicia that is a second color different than the first color. (p. 9 lines 31-34).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt to incorporate the further teachings of Brandt and provide wherein the first of the plurality of dental matrices includes a first lower section that includes the first matrix indicia that is a first color; and wherein the second of the plurality of dental matrices includes a second lower section that includes the second matrix indicia that is a second color different than the first color. Doing so would allow the dentist to more easily distinguish matrices with different sizes (Brandt p. 9 lines 31-34).
In regards to claim 78, Clark/Sheridan/Brandt teach the invention substantially as claimed. Clark further teaches the kit wherein the first of the plurality of dental matrices (130) has a first curvature (136) (paras. 0075-0076); wherein the second of the plurality of dental matrices (230) has a second curvature (236) (paras. 0075-0076); and wherein the first curvature is different than the second curvature.
In regards to claim 79, Clark/Sheridan/Brandt teach the invention substantially as claimed. Clark further teaches the kit wherein the tooth is an anterior tooth (para. 0021).

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Publication 2009/0208896 A1) in view of Sheridan (U.S. Patent No. 5,044,951 A) in view of Brandt (WO 2008037250 A1) as applied to claim 51 above, and further in view of Shimenkov (U.S. No. 4,305,707 A).


    PNG
    media_image2.png
    432
    451
    media_image2.png
    Greyscale

In regards to claim 52, Clark/Sheridan/Brandt teach the invention substantially as claimed. Clark further teaches the kit wherein the first of the dental matrices is a first dental matrix (130; para. 0075-0076). Clark/Sheridan/Brandt fail to teach the kit wherein the dental matrix includes a first radius and a first interruption in the first radius that is a flat area in an intermediate section of the first matrix located at a contact area of the tooth being restored when the first matrix is placed on the tooth being restored.
However, Shimenkov teaches wherein the dental matrix includes a first radius (radius in annotated figure) and a first interruption in the radius is a flat area (2’ in figure) in an intermediate section of matrix located at a contact area of the tooth being restored when the matrix is placed on the tooth being restored 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt to incorporate the teachings of Shimenkov and provide wherein the dental matrix includes a first radius and a first interruption in the first radius that is a flat area in an intermediate section of the first matrix located at a contact area of the tooth being restored when the first matrix is placed on the tooth being restored. Doing so would allow the matrix device to take up a small space in the mouth and would allow several fillings to be made simultaneously in several neighboring teeth (col. 2 lines 1-13).
In regards to claim 53, Clark/Sheridan/Brandt/Shimenkov teach the invention substantially as claimed. Clark further teaches the kit wherein the second of the dental matrices is a second dental matrix (230; para. 0075-0076). Clark/Sheridan/Brandt/Shimenkov fail to teach the kit wherein the dental matrix includes a second radius and a second interruption in the second radius that is a flattened area in an intermediate section of the second matrix located at a contact area of the tooth being restored when the second matrix is placed on the tooth being restored.  
However, Shimenkov teaches wherein the dental matrix that includes a radius and an interruption in the radius that is a flattened area (2’ in figure) in an intermediate section of the matrix located at a contact area of the tooth being restored when the matrix is placed on the tooth being restored (col. 2 lines 51-64). Though Shimenkov does not explicitly teach a second radius and a second interruption, the radius and interruption in the radius of a second dental matrix would be a second radius and a second interruption.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt/Shimenkov to incorporate the teachings of Shimenkov and provide the dental matrix includes a second radius and a second interruption in the second radius that is a flattened area in an intermediate section of the second matrix located at a contact area of the tooth being restored when the second matrix is placed on the tooth being restored.  
Doing so would allow the matrix device to take up a small space in the mouth and would allow several fillings to be made simultaneously in several neighboring teeth (col. 2 lines 1-13).

Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Publication 2009/0208896 A1) in view of Sheridan (U.S. Patent No. 5,044,951 A) in view of Brandt (WO 2008037250 A1) in view of Shimenkov (U.S. No. 4,305,707 A) as applied to claim 53 above, and further in view of Meyer (U.S. No. 5,730,592 A). 

    PNG
    media_image3.png
    320
    688
    media_image3.png
    Greyscale

In regards to claim 54, Clark/Sheridan/Brandt/Shimenkov teach the invention substantially as claimed. Clark/Sheridan/Brandt/Shimenkov fails to teach the kit wherein the flattened area of the first matrix has a radius of curvature that is larger during the flattened section of the first matrix.  
However, Meyer teaches the flattened area (20 in fig. 1, 2) of the first matrix has a radius of curvature (radius of 20 in annotated fig. 2) that is larger during the flattened section (col. 3 lines 55-65, col. 5 lines 60-67) of the first matrix.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt/Shimenkov to incorporate the teachings of Meyer and provide the kit wherein the flattened area of the first matrix has a radius of curvature that is larger during the flattened section of the first matrix. Doing so would allow the matrix to more closely simulate the anatomy of the tooth’s crown (Meyer col. 3 lines 55-65) and would allow the matrix to better contact neighboring teeth.
In regards to claim 55, Clark/Sheridan/Brandt/Shimenkov teach the invention substantially as claimed. Clark further teaches the kit wherein the first of the dental matrices is a first dental matrix (130; paras. 0075-0076). Clark/Sheridan/Brandt/Shimenkov fail to teach the matrix that includes a first radius and a first interruption in the first radius is a concave area in an intermediate section of the first matrix located at a contact area of the tooth being restored when the first matrix is placed on the tooth being restored.
However, Meyer further teaches the matrix that includes a first radius (radius in annotated fig. 2)  and a first interruption (20 in figs. 1, 2) in the first radius is a concave area in an intermediate section of the first matrix located at a contact area of the tooth being restored when the first matrix is placed on the tooth being restored (20 in Figs. 1, 2; col. 3 lines 55-65, col. 5 lines 60-67).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt/Shimenkov to incorporate the teachings of Meyer and provide the matrix that includes a first radius and a first interruption in the first radius is a concave area in an intermediate section of the first matrix located at a contact area of the tooth being restored when the first matrix is placed on the tooth being restored. Doing so would allow the matrix to more closely simulate the anatomy of the tooth’s crown (Meyer col. 3 lines 55-65) and would allow the matrix to better contact neighboring teeth.

Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Publication 2009/0208896 A1) in view of Sheridan (U.S. Patent No. 5,044,951 A) in view of Brandt (WO 2008037250 A1) as applied to claim 51 above, and further in view of Kennedy (U.S. 4,129,946 A).
In regards to claim 57, Clark/Sheridan/Brandt teach the invention substantially as claimed. Clark/Sheridan/Brandt fail to teach the kit wherein the first matrix indicia is a first number and the second matrix indicia is a second number.
However, Kennedy teaches the first matrix indicia is a first number and the second matrix indicia is a second number (25 in fig. 7; col 3 lines 10-21).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt to incorporate the teachings of Kennedy and provide the first matrix indicia is a first number and the second matrix indicia is a second number. Doing so would allow the dentist to more easily determine the size of the matrix and determine which tooth it corresponds to.
In regards to claim 58, Clark/Sheridan/Brandt teach the invention substantially as claimed. Clark/Sheridan/Brandt fail to teach the kit wherein the first matrix indicia is a first letter and the second matrix indicia is a second letter.  
However, Kennedy further teaches that the first matrix indicia is a first letter and the second matrix indicia is a second letter (25 in fig. 7; col 3 lines 10-21).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt to incorporate the teachings of Kennedy and provide the first matrix indicia is a first letter and the second matrix indicia is a second letter. Doing so would allow the dentist to more easily determine the size of the matrix and determine which tooth it corresponds to.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Publication 2009/0208896 A1) in view of Sheridan (U.S. Patent No. 5,044,951 A) in view of Brandt (WO 2008037250 A1) as applied to claim 51 above, and further in view of Denovo (NPL, “Preformed Matrix System Application Procedures”) and further in view of Brysch (U.S. No. 5,823,773 A).
In regards to claim 60, Clark/Sheridan/Brandt teach the invention substantially as claimed. Clark/Sheridan/Brandt fail to teach a tooth chart with symbols so that a user can record each of the different widths and check off an appropriate box with a corresponding matrix of the plurality of dental matrices for each of the different widths.
However, Denovo teaches a tooth chart with symbols that indicate the different matrix sizes (p. 2, Maxillary and Mandibular tooth to matrix size chart).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the dental treatment of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt to incorporate the teachings of Denovo and provide a tooth chart with symbols with symbols that indicate the different matrix sizes. Doing so would allow the user to reference the size of the matrix they are using between specific teeth.
Clark/Sheridan/Brandt/Denovo fails to teach that a user can record each of the different widths and check off an appropriate box with a corresponding matrix of the plurality of dental matrices.
However, Brysch teaches a dental tray liner (figs. 3, 4) that a user can record information on corresponding teeth (Abstract). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the dental treatment of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Sheridan/Brandt/Denovo to incorporate the teachings of Brysch and provide a tooth chart with symbols so that a user can record each of the different widths and check off an appropriate box with a corresponding matrix of the plurality of dental matrices for each of the different widths. Doing so would allow the user to write down and record the size of the matrix they are using between specific teeth.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt (WO 2008037250 A1) in view of Sedelmayer (U.S. Patent No. 6,241,519 B1).
In regards to claim 80, Brandt teaches a kit comprising a plurality of dental matrices (figs. 1-3) (Abstract, p. 8 lines 28-29), each of the dental matrices comprising a curved strip of material (figs. 1a-1e; p. 6 lines 18-21), the strip having a length from a first end to a second end sufficient to create a form for molding a restorative material to a surface of a tooth being restored (p. 6 lines 10-16), wherein a first of the dental matrices has a first matrix indicia, and wherein a second of the dental matrices has a second matrix indicia (page 9 lines 31-34). Brandt fails to teach a measuring gauge comprising: a handle section; and a distal end section connected to the handle section, the distal end section including: a first section having a first width and a first indicia that is a first color; a second section having a second width different from the first width, and a second indicia different than the first indicia, the second indicia is a second color; wherein a first of the dental matrices has a first matrix indicia corresponding to the first indicia of the gauge; wherein a second of the dental matrices has a second matrix indicia corresponding to the second indicia of the gauge.
However, Sedelmayer teaches a measuring gauge (figs. 2-3) comprising: a handle section (7); and a distal end section (10) connected to the handle section, the distal end section including: a first section (12.3) having a first width and a first indicia that is a first color (col. 2 lines 49-54); a second section (12.2) having a second width different from the first width (col. 2 line 48), and a second indicia different than the first indicia, the second indicia is a second color (col. 2 lines 51-54).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of devices used in the treatment of interdental spaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brandt to incorporate the teachings of Sedelmayer and provide a measuring gauge comprising: a handle section; and a distal end section connected to the handle section, the distal end section including: a first section having a first width and a first indicia that is a first color ; a second section having a second width different from the first width, and a second indicia different than the first indicia, the second indicia is a second color.  Doing so would allow the user to more accurately measure the interdental space between teeth.
Brandt/Sedelmayer does not directly teach a kit wherein a first of the dental matrices has a first matrix indicia corresponding to the first indicia of the gauge; wherein a second of the dental matrices has a second matrix indicia corresponding to the second indicia of the gauge, but Brandt teaches that a first of the dental matrices has a first matrix indicia and a second of the dental matrices has a second matrix indicia, wherein the first and second matrix indicia are color coded (page 9 lines 31-34). Furthermore, Sedelmayer teaches a gauge with a first indicia and a second indicia which are different colors (col. 2 lines 51-54), and teaches that the colors of the gauge correspond with color-coded interdental brushes which correspond to the interdental diameter indicated by the gauge (col. 2 lines 54-57). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the first matrix indicia corresponding to the first indicia of the gauge and the second matrix indicia corresponding to the second indicia of the gauge in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein a first of the dental matrices has a first matrix indicia corresponding to the first indicia of the gauge and wherein a second of the dental matrices has a second matrix indicia corresponding to the second indicia of the gauge. Doing so would allow for easier visual recognition of the matrices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772